           Case 1:19-cv-01044-JLT Document 18 Filed 07/14/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL SUTTER,                                  )    Case No.: 1:19-cv-1044 - JLT
                                                      )
12                  Plaintiff,                        )    ORDER DISCHARGING THE ORDER TO
                                                      )    SHOW CAUSE AND GRANTING PLAINTIFF’S
13          v.                                        )
                                                      )    REQUEST FOR AN EXTENSION OF TIME
14   COMMISSIONER OF SOCIAL SECURITY,                 )
                                                      )
15                  Defendant.                        )
                                                      )
16
17          On July 8, 2020, the Court ordered Plaintiff to show cause in writing why sanctions should not
18   be imposed for failure to comply with the Court’s scheduling order, including the deadline for filing of
19   his opening brief. (Doc. 16) The following day, Plaintiff filed a response to the Court’s order, and
20   requested an extension of time to file an opening brief. (Doc. 17) In addition, Plaintiff reports
21   Defendant had previously stipulated to the extension. (Id. at 1) Based upon the information provided
22   and good cause appearing, the Court ORDERS:
23          1.      The Order to Show Cause dated July 8, 2020 (Doc. 16) is DISCHARGED; and
24          2.      Plaintiff SHALL file his opening brief no later than August 5, 2020.
25
26   IT IS SO ORDERED.
27      Dated:     July 13, 2020                               /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE
